DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/JP2018/030600, filed August 20, 2018, which claims foreign priority to JP2017158824, filed August 21, 2017.  Translation of the International Search Report and Written Opinion issued in the PCT application has been received and reviewed.  As a translation of the foreign priority document has not been provided, the effective filing date for purposes of comparing the claimed invention to the prior art is August 20, 2018.
Non-Compliant Amendment Entered as a Courtesy
It is noted that the amended claim set filed March 5, 2020 does not comply with the requirements of 37 CFR 1.121(c), as the text of canceled claims appears (with strike-through) in the claim set (see claims 7-8).  While the amendment has been entered as a courtesy, further amendments should comply with all requirements of 37 CFR 1.121.
Claim interpretation
Regarding all claims, it is noted that the specification states that the term “nematodes” refers to C. elegans (paragraph 9, page 9).
Regarding claim 9 and its dependent claims, it is noted that the references in these claims to either a “first sample” or “first urine sample” are interpreted as referring to the same sample, and similarly that the terms “second sample” and “second urine sample” are interpreted as referring to the same sample.  While the use of more consistent terminology would be preferable, the claim language is not indefinite because there is no other reasonable interpretation of the claims.  
In claim 11, the recitation “a cancer except a kidney cancer” is interpreted as referring to any cancer other than kidney cancer.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 14-15 are indefinite because it is unclear how the claims achieve “detecting a kidney cancer in a subject”, as recited in the preamble of independent claim 1.  Claim 1 recites steps of diluting a urine sample and “determining whether or not nematodes exhibit attraction behavior towards the diluted urine sample”; however, there is no indication in the body of the claim as to how one would conclude from the results such testing whether a subject does/does not have kidney cancer.  Further, given the recitation “determining whether or not.....”, it is not clear whether the claims actually require achieving the objective of detecting kidney cancer, or whether this is one possible outcome of the performance of the method steps of “diluting” and “determining”.  As there are multiple reasonable interpretations of the claims that have different boundaries, further clarification is required.
Claims 1-6 and 14-15 are indefinite over the recitations in claim 1 of claim limitations “diluting a urine sample....at a predetermined ratio”, and “wherein the predetermined ratio is a ratio of 200 or more”.  First, it is not clear how the requirement for a ratio that is “predetermined” further limits the claims.  More particularly, it is not clear whether this language requires some kind of further activity to achieve “predetermining” a ratio (such as a ratio that could function to differentiate between different types of samples), or whether this simply encompasses any type of dilution of a urine sample to a known/measured ratio (which at least some of skill in the art would reasonably consider as a type of “determined” ratio).  Second, the recitation “200 or more” is not a ratio, but rather a single fixed value.  It is noted that the specification refers to, e.g., a “200-fold” dilution of urine (among other alternatives), and it would appear from the discussion in the specification of various dilutions (using both the terms fold and ratio) that what is actually meant by the present claim language is a 1:200 dilution (of urine to diluent), or alternatively a “200-fold” dilution of urine.  However, because the nature of the dilution required is a critical claim limitation/boundary, and because the present claim language does not use standard terminology or otherwise make sufficiently clear what the nature of the required dilution actually is, further clarification is required.  
With regard to dependent claims 4-5, it is noted that the references in the claims to “predetermined” ratios of ‘500 or more” and “ranging from 1,000 to 20,000”, respectively, are indefinite for the same reasons noted above regarding the analogous language in independent claim 1.
Claim 6 is indefinite over the recitation of the language “determining that” the subject “has a cancer or a possibility thereof” or alternatively “does not have a cancer or a possibility thereof”.  This language is unclear because it is not clear whether this is a further limitation of the method of claim 1, with the cancer being referenced being “kidney cancer” as is referenced in the preamble of that claim, or whether this claim language is to be given its literal meaning (i.e., that the method applies to any cancer or possibility of any cancer).  Further, it is reiterated that what is required by claim 1 with regard to cancer detection is indefinite as indicated above; it is therefore also unclear whether claim 6 may be broadening of claim 1 in that it encompasses determining any “possibility” of cancer (or the lack of cancer or a possibility thereof), whereas at least one reasonable interpretation of claim appears to require detection of kidney cancer.  Thus, it is unclear whether and how claim 6 is further limiting of claim 1.   
Claim 9 is indefinite because it is unclear how the claim achieves “detecting a cancer in a subject”, as recited in the preamble of the claim.  While dependent claims 10-11 are excluded from this rejection in view of the recitations in those claims regarding an application of the claimed method to cancer detection, claim 9 merely recites steps of diluting urine samples and determining “whether or not nematodes exhibit attraction behavior towards the first and second urine samples”.  There is no indication in the body of the claim as to how one would conclude from the results of such testing whether a subject does/does not have cancer.  Further, given the recitation “determining whether or not.....” (such that no particular outcome is required), it is not clear whether the claim actually require achieving the objective of detecting cancer, or whether this is one possible outcome of the performance of the method steps of “diluting” and “determining”.  As there are multiple reasonable interpretations of the claims that have different boundaries, further clarification is required.
Claims 10-11, while excluded from the above rejection of claim 9, are indefinite because it is unclear whether these claims actually require “detecting a cancer” (i.e., the intended use specified in independent claim 9), or whether the claims also encompass methods of determining “a possibility” of cancer.  In other words, it is presently unclear whether the objective of the claims of “detecting a cancer” is a requirement, or whether determining “a possibility” of cancer would meet the requirements of the claims.  As there are different reasonable interpretations of the claims having different boundaries, further clarification is required.
Claims 9-11 are also indefinite over the recitations in claim 9 of claim limitations “diluting a urine sample....at a....(first/second) predetermined ratio”, and “wherein the first predetermined ratio is a ratio ranging from 5 to 100, and the second predetermined ratio is a ratio of 200 or more”.  First, it is not clear how the requirement for a ratio that is “predetermined” further limits the claims.  More particularly, it is not clear whether this language requires some kind of further activity to achieve “predetermining” a ratio (such as a ratio that could function to differentiate between different types of samples), or whether this simply encompasses any type of dilution of a urine sample to a known/measured ratio (which at least some of skill in the art would reasonably consider as a type of “determined” ratio).  Second, the recitations “ranging from 5 to 100” and “200 or more” are not ratios, but rather (alternative) single fixed values.  It is noted that the specification refers to, e.g., a “200-fold” dilution of urine (among other alternatives), and it would appear from the discussion in the specification of various dilutions (using both the terms fold and ratio) that what is actually meant by the present claim language is, e.g., a 1:5-1:100 dilution vs a 1:200 or greater dilution (of urine to diluent), or alternatively a 5-fold to 100-fold dilution vs a dilution of “200-fold” or greater.  However, because the nature of the dilution required is a critical claim limitation/boundary, and because the present claim language does not use standard terminology or otherwise make sufficiently clear what the nature of the required dilution actually is, further clarification is required.  
Claims 12-13 are indefinite over the recitation in independent claim 13 of the limitation “the urine sample is diluted at a predetermined ratio of 200 or more”.  First, it is not clear how the requirement for a ratio that is “predetermined” further limits the claims.  More particularly, it is not clear whether this language requires some kind of further activity to achieve the “predetermined” ratio, or whether this simply encompasses any type of dilution of a urine sample to a known/measured ratio embraced by the range specified in the claim.  Second, the recitation “200 or more” is not a ratio, but rather a single fixed value.  It is noted that the specification refers to, e.g., a “200-fold” dilution of urine (among other alternatives), and it would appear from the discussion in the specification of various dilutions (using both the terms fold and ratio) that what is actually meant by the present claim language is a 1:200 dilution (of urine to diluent), or alternatively a “200-fold” dilution of urine.  However, because the nature of the dilution required is a critical claim limitation/boundary, and because the present claim language does not use standard terminology or otherwise make sufficiently clear what the nature of the required dilution actually is, further clarification is required.  
Claim 12 is further indefinite because – while the claim depends from claim 13 – it is not clear how the recitation “diluting the urine sample at a ratio equal to or more than a predetermined ratio” further limits claim 13.  Claim 13 already requires a diluted urine sample wherein the urine sample ‘is diluted at a predetermined ratio”.  This language of claim 12 does not make clear how the further “diluting” relates to that already required, particularly as it is not made clear from the claim language whether the “predetermined ratio” of claim 12 is the same as the “predetermined ratio” of claim 13.  It is also noted that the terminology “predetermined ratio” is indefinite for the reasons noted above regarding independent claim 13 (and this applies regardless of whether it is the same ratio or a different “predetermined ratio” being referenced in claim 12).  Further clarification is therefore required.
“200 or more” are not ratios, but rather (alternative) single fixed values.  It is noted that the specification refers to, e.g., a “200-fold” dilution of urine (among other alternatives), and it would appear from the discussion in the specification of various dilutions (using both the terms fold and ratio) that what is actually meant by the present claim language is, e.g., a 1:5-1:100 dilution vs a 1:200 or greater dilution (of urine to diluent), or alternatively a 5-fold to 100-fold dilution vs a dilution of “200-fold” or greater.  However, because the nature of the dilution required is a critical claim limitation/boundary, and because the present claim language does not use standard terminology or otherwise make sufficiently clear what the nature of the required dilution actually is, further clarification is required.  
Claim Rejections - 35 USC § 112(d)/fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 USC 112(d) because it depends from claim 13 (a following claim), and thus does not meet the requirement for any dependent claim of containing a reference to a claim “previously set forth”.  
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from claim 1, which is drawn to a method “for detecting a kidney cancer”.  To the extent that claim 1 requires a method that achieves detecting a kidney cancer (which is not presently clear), claim 6 does not include all limitations of claim 1, as it specifies determining “a cancer or a possibility thereof” only “when” certain conditions are met.  This improper dependence relates both to the type of cancer required (as claim 1 specifies “kidney cancer” while claim 6 simply refers to “cancer”), and to the fact that claim 6 appears to not necessarily require detection of any cancer (as it recites the conditional term “when”, and also recites “cancer or a possibility thereof”).   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10-11 depends from claim 9, which is drawn to a method “for detecting a cancer”.  To the extent that claim 1 requires a method that achieves detecting a cancer (which is not presently clear), claims 10-11 do not include all limitations of claim 9, as claim 10 specifies determining “a kidney cancer or a possibility thereof” only “when” certain conditions are met, while claim 11 specifies determining “a cancer except a kidney cancer or a possibility thereof” only “when” certain conditions are met.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is directed to a method for “improving” the evaluation system of claim 13, reciting a single activity of “diluting the urine sample at a ratio equal to or more than a predetermined ratio”.  As noted above, it is not clear how this language further limits the claims, and claim 13 appears to encompass diluted sample having fewer requirements than that specified in claim 12 (although it is reiterated that the meaning of the claim language is very unclear; this rejection applies because there are various possible interpretations of the claim language, at least some of which appear to be broadening of claim 13).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hirotsu et al (US 2017/0016906 [19 Jan 2017; filed 10 Dec 2014]; cited in IDS).
Hirotsu et al teach methods of cancer detection in which chemotaxis of nematodes (based upon olfaction) is employed as a cancer indicator (see entire reference, particularly paragraphs 13-20, 44, 67-91, Figure 21).  In preferred embodiments, Hirotsu et al disclose testing attraction of nematodes to diluted patient urine to achieve cancer detection; see entire reference, particularly Figure 21 and Examples 4-5).  
Regarding claim 1 and claims dependent therefrom,  as well as claim 9 and claims dependent therefrom, Hirotsu et al disclose preparing cancer patient urine at different dilutions, and measuring chemotaxis of nematodes to the different dilutions (see Examples 4-5, particularly Example 5 and Figure 21).  While the instant claims are unclear with regard to the precise nature of the dilutions required, at least, e.g., the dilutions taught by Hirotsu et al of 10-3, 10-4, and 10-5 appear to be embraced by the claims, and Hirotsu et al teach active steps of diluting (including of multiple samples at different concentrations), and determining “whether or not nematodes exhibit attraction behavior” (as specified in claims 1 and 9).  Hirotsu et al thus anticipate these claims.  While the preamble limitation of claim 1 of “for detecting a kidney cancer” is noted, the manner in which this claim is further limiting is not known, and this is also an intended use that does not further limit the actual active steps specified in the claims as written.  As Hirotsu et al teach active steps meeting all the requirements of those set forth in the claims, the reference anticipates the claims.  Independent claim 9 simply states “for detecting a cancer in a subject”, which is clearly taught by Hirotsu et al.  Regarding dependent claim 2, Hirotsu et al also disclose practicing their methods on subjects suspected of having cancer (see, e.g., paragraphs 109 and 124).  Regarding dependent claims 4-5, these dilutions (which are also unclear) appear to be taught by Hirotsu et al (as it is reiterated that Hirotsu et al teach dilutions of urine at 10-3, 10-4, and 10-5).  Furthermore, while it is noted that Hirotsu et al teach that dilution of urine 10-fold (10 times) is preferred, Hirotsu et al also disclose a range of 1.5 to 1000 times dilution; see paragraph 116.  Regarding claim 6, as well as claims 10-11, these claims recite possible outcomes of the practice of the claim methods “when” certain conditions are met; as these outcomes/results are not requirements of the claims, the teachings of Hirotsu et al remain anticipatory with regard to the claims (at least with regard to one embodiment embraced thereby).  Regarding claim 14, Hirotsu et al disclose the use of their methods in detecting early cancers (see, e.g., paragraphs 72-75).
Regarding the system and method of claims 13 and 12, as discussed above, Hirotsu et al disclose diluting urine (at various dilutions as noted) and contacting the diluted urine with nematodes, which is disclosed by Hirotsu et al as achieving cancer detection (see above).  Hirotsu et al thus teach a system meeting the requirements of claim 13.  Regarding dependent claim 12, Hirotsu et al clearly teach the active step of diluting urine, and the recitation “for improving detection sensitivity....” is an intended use that does not limit either any of the elements/features of the system, or any recited method steps.  
Thus, Hirotsu et al anticipate each of claims 1-2, 4-6, and 9-14.  
(It is noted that claims 3 and 15 were excluded from this rejection in view of the requirements of these claims for a patient “having a kidney disease” and a dialysis patient, respectively, given Hirotsu et al’s lack of a teaching of kidney cancer specifically, and the teachings of the instant specification regarding the detection of kidney cancer at a significantly different dilution of urine as compared to other cancers [such that nematodes exhibit different tactic responses to samples from kidney cancer patients as compared to patients with other cancer types]).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) an “evaluation system” that comprises “a diluted urine sample, and nematodes”, wherein the sample “is obtained from a subject suspected of having kidney cancer or a patient having kidney cancer”. This claim language does not require that either the nematodes or the urine sample be markedly different from their naturally occurring counterparts; rather, they must simply be present together in any type of “system” as specified, with the urine being diluted (with the claims encompassing any type of diluent). This judicial exception is not integrated into a practical application because the claim encompasses a combination of two naturally occurring products in any form; the claimed “system” does not take any particular configuration, but rather encompass any combination of the sample and the nematodes that allows for their use together. The claims thus encompass, e.g., nematodes and diluted urine present in separate or common containers of any type, which does not add a meaningful limitation; this is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the products of nature to a particular technological environment.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements of the claim beyond the two natural products are the requirement for something constituting a system (which is equivalent to any type of container(s) in which the products may be placed), and the requirement for diluted urine (from a patient having or suspected of having kidney cancer).  As products meeting having these features were well-known and in routine and conventional use as of the effective filing date of the claimed invention – see, e.g., the teachings of Hirotsu et al (US2017/0016906 A1 [19 Jan 2017; filed 10 Dec 2014]; cited in IDS) - this additional feature does not amount to something significantly more than a judicial exception.  Further, regarding dependent claim 12, this claim does not clearly require anything more than one is required by claim 13.  Accordingly, each of claims 12-13 is directed to patent ineligible subject matter.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 27, 29-32, and 34-35 of copending Application No. 15/103,264 (corresponding to US published application US20170016906A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Initially, it is noted that instant claims 3 and 15 have been excluded from this rejection because those claims recite a patient having a kidney disease and a dialysis patient, respectively; the ‘264 claims do not suggest these specific embodiments of the claimed invention.
Instant claim 1 and its dependent claims are directed to a method “for detecting a kidney cancer”, but (other than claims 3 and 15) do not recite any active steps or other concrete limitations specifically related to kidney cancer.  The active steps of the claims require diluting a urine sample and “determining whether or not nematodes exhibit attraction behavior toward the diluted urine”, and the manner in which the urine is diluted is unclear (as discussed above).  Instant claims 9-11 are similarly directed to a method “for detecting a cancer in a subject” require dilution of urine and determining “whether or not nematodes exhibit attraction behavior toward” the diluted urine (again, with a dilution “ratio” that is unclear); dependent claims 10-11 recite conditional limitations related to possible responses of the nematodes which are not required elements of the claims.  Instant claims 12-13 relate to a system and method of its use, which system embraces a combination of diluted urine and nematodes.
The ‘264 claims either anticipate or suggest the instant claims.  ‘264 claim 1 is drawn to a method for detecting cancer in a subject that includes steps of diluting urine samples in a manner that appears to embrace the dilutions of the instant claims (which at present are unclear), contacting the nematodes with the sample(s), and assaying attraction of the nematodes to the samples (i.e., a more specific method that is embraced by the present claims, such that the ‘264 claims anticipate the instant claims, including independent claims 1 and 9).  The combination of materials employed in ‘264 claims, which is also claimed as a kit in ‘264 claim 27, anticipates and/or suggests (depending on interpretation of the ‘264 claims) the system and method of use of instant claims 12-13; these claims encompass a combination of nematodes and diluted urine (with claim 12 encompassing the activity of diluting urine, which is recited in, e.g., step (a) of ‘264 claim 1).
Regarding instant dependent claims 2 and 14, as the ‘264 claims are also directed to methods for detecting cancer, the practice of the method on a subject “suspected of having a cancer” or in detecting an early-stage cancer is suggested by the ‘264 claims themselves. Regarding dependent claims 4-5, it is reiterated that the requirements of the ratios of the claims are not made clear by applicant’s claim language; these ratios appear to be encompassed by the dilutions recited in ‘264 claims 1, 30, and 34.  Dependent claims 6, 10, and 11 recites conditional limitations that related to results that may or may not occur when the method is performed; thus, the ‘264 claims are sufficient to suggest at least an embodiment embraced by these claims.
Instant claims 1-2, 4-6, and 9-14 are thus not patentably distinct from ‘264 claims 1, 3, 7, 27, 29-32, and 34-35.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hirotsu et al (PLOS One, doi.org/10.1371/journal.pone.0118699 [11 March 2015]; cited herein) disclose methods of screening for cancer using a “Nematode Scent Detection Test (NSDT)”, in which patient urine diluted at a 1:10 ratio is disclosed as functioning in detection of several cancer types (see entire reference).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634